DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 1-2, 4-17, 19-22 are generic to the following disclosed patentably distinct species genera of detersive surfactant: anionic, non-ionic, cationic, zwitterionic, amphoteric, polymeric, or combinations thereof. The species genera are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species genera are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species genera for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If Applicant elects a combination, Applicant is to recite the specific species genera combination elected (i.e. an anionic surfactant and amphoteric surfactant). Upon the election of the species genera, Applicant is to further elect a specific surfactant from the elected species genera for examination. 
There is a search and/or examination burden for the patentably distinct species genera as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or 

This application contains claims directed to the following patentably distinct species of 
Water soluble polymeric structurant 
polyalkylene oxides, 
polyvinyl alcohols, 
polyacrylates, 
copolymers of acrylic acid and methacrylic acid, 
polyvinylmethylether, 
polyvinylformamide, 
polyacrylamide, 
polyvinylpyrrolidones, 
starch and starch derivatives, 
pullulan, 
gelatin, 
celluloses (hydroxypropylmethylcelluloses, methylcelluloses, carboxymethycelluloses, 
combinations thereof
If Applicant elects a combination, Applicant is to recite the specific species combination.
Binder
nonionic surfactants, 
nonionic polymers, 
ethoxylated alcohols, 
sorbitan derivate, 
polyethylene glycols, 
com syrup, 
paraffin, 
waxes, 
fatty alcohols, 
polyvinyl alcohol,
polyvinyl pyrrolidone, 
mixtures thereof
If Applicant elects a mixture, Applicant is to recite the specific species mixture.
Personal care article
hand cleansing Structures, 
hair shampoo, 
hair conditioner, 
hair color treatment Structures, 
facial cleansing Structures, 
body cleansing Structures, 
shaving preparation Structures, 
dental care Structures, 
personal care Structures containing pharmaceutical or other skin care active, 
moisturizing Structures, 
sunscreen Structures, 
chronic skin benefit agent Structures, 
anti-dandruff Structures, 
vitamin-containing Structures, 
alpha-hydroxy acid-containing Structures, 
deodorizing Structures, 
fragrance-containing Structures, 
combinations thereof
If Applicant elects a combination, Applicant is to recite the specific species combination.
Active agent
skin treatment actives, 
heat generating agents, 
color indicators, 
silicones, 
organic conditioning oils, 
perfumes, 
flavors, 
sensates, 
sweeteners, 
oral care actives, 
combinations thereof
If Applicant elects a combination, Applicant is to recite the specific species combination.

The species are independent or distinct because there is a search and/or examination burden for the patentably distinct species as set forth above because the search for one does not necessarily yield a search for the other. For example, corn syrup would require a different search from sorbitan derivates wherein they are distinctly different binders from each other; and silicones requires a different search from sweeteners wherein they are distinctly different active agents. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic for the water soluble polymeric structurant and binder, claim 8 is generic for personal care article, claim 10 is generic for active agent.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI G HUANG/Primary Examiner, Art Unit 1613